Citation Nr: 1639438	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 838	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied an increased rating in excess of 10 percent for service-connected left knee instability and service connection for a right foot disability.

In April 2014, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2011 VA outpatient treatment report notes that the Veteran was being seen by an "outside  podiatrist" for right foot and ankle problems.  Treatment was every two weeks and included heel injections.  Private treatment records from the Veteran's private podiatrist, Dr. O., from July 2004 to June 2008 are associated with the claims file.  However, treatment records from Dr. O. since June 2008 are not.  Therefore, on remand, the RO should attempt to obtain these private treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Regarding the claim of entitlement to an increased rating for service-connected left knee disability, In July 2014, the Veteran was afforded a VA knee examination.  However, the Board finds that the VA examination is inadequate for rating purposes, and another VA examination is required.  From the examination report, it is not shown that the Veteran's knee joints were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2015); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities").  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received relating to his right foot and left knee.  The Board is particularly interested in records of treatment that the Veteran may have received from his private podiatrist, Dr. O., since June 2008.  All such available documents should be associated with the claims file.

2.  If additional podiatry records are obtained, return the claims file, including a copy of this remand, to the examiner who conducted the July 2014 VA foot conditions examination for review.  If unavailable, another examiner should review the records and, if deemed necessary, afford the Veteran another examination.  

The examiner should identify any right foot disability, present currently or present since March 2008 (even if currently asymptomatic, or resolved).  For each right foot disability so identified, the examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right foot disability had its clinical onset during the Veteran's active duty service or is otherwise related to such service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current right foot disability was caused by the Veteran's service-connected left knee disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the current right foot disability was aggravated by the Veteran's service-connected left knee disability?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above questions, the examiner should consider all pertinent assessments, treatments, and complaints concerning the Veteran's right foot and his lay statements concerning his right foot.  Regardless of whether the opinion as to any question is favorable or negative, the examiner must provide reasons for each opinion given.  This includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his or her opinion.

3.  Schedule a VA examination to evaluate the current nature and severity of the Veteran's service-connected left knee disability.  All indicated tests and studies should be performed and findings should be reported in detail.  The claims file, including a copy of this remand, must be made available to the examiner for review. 

The examiner should report the ranges of motion for the left knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

The examiner should report if there is any ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is any subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for each opinion given.

4.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




